Citation Nr: 1640634	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for chronic nonsuppurative otitis media with deafness.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1959 to August 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in April 2013, the Veteran filed a notice of disagreement (NOD) with respect to the effective date assigned to the grant of a 10 percent rating for tinnitus, and a statement of the case (SOC) was issued in July 2013.  In August 2013, the Veteran filed two substantive appeals in which he indicated that he was only appealing the rating assigned to his hearing loss.  Although an appellate brief submitted by the Veteran's representative addresses the issue of entitlement to an earlier effective date for tinnitus, the Veteran has not perfected an appeal with respect to that issue.  See 38 C.F.R. §§ 20.200, 20.202 (2015).  Thus, it is not presently before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent a VA audiological examination to assess the severity of his service-connected chronic nonsuppurative otitis media with deafness in January 2013.  In a September 2016 appellate brief, the Veteran's representative asserted that the Veteran's hearing loss has increased in severity and requested a  new VA examination.  Given that the most recent hearing evaluation of record    was conducted over three-and-a-half years ago, and there is an indication that the Veteran's disability may have worsened since that time, the Board finds that a remand is warranted to provide the Veteran with another VA examination.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  In addition, as the Veteran's disability also contemplates otitis media, an ear disease examination is also warranted.

The Veteran's representative also requested to have all outstanding VA treatment records associated with the claims file.  Therefore, on remand, the AOJ, should obtain all VA treatment records dated December 2012 to the present.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dated December 2012 to the present.  If any requested records   are unavailable, the Veteran should be notified of such.

2.  Thereafter, schedule the Veteran for a VA audiological examination and a VA ear disease examination to determine the current severity of his service-connected chronic nonsuppurative otitis media with deafness.  The claims    file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported.  
   
3.  After completing the above action and any additional development deemed necessary, the claim of entitlement to a compensable rating for chronic nonsuppurative otitis media with deafness must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




